Citation Nr: 1722504	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a medically unexplained chronic multi symptom illness, to include functional gastrointestinal disorder (FGIDS).

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1994.  He served in the Air Force.  The Veteran is a Persian Gulf Veteran.  He served in Operation Desert Storm/Shield from August 1990 to October 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions and December 2012 and February 2014 rating decisions from the Department of Veteran Affairs (VA) Los Angeles Regional Office (RO) in California.  See e.g. 38 C.F.R. § 3.156(b) This matter was most recently before the Board in September 2015 and was remanded so a hearing could be held.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record. 

The Veteran filed his claim seeking service connection for functional gastrointestinal disorder (FGIDS) in December 2011.  The RO characterized the claim as a claim of service connection for gastroesophageal reflux disease (GERD).  In his September 2016 hearing the Veteran indicated that his claim is for FGIDS and not GERD. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran experienced symptoms of a chronic, multi symptom undiagnosed illness within four months after deployment.

3.  The Veteran was diagnosed with a functional gastrointestinal disorder.

4.  In June 2009, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level I designation in each ear.

5.  In January 2015, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level II designation in each year


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for a functional gastrointestinal disorder are met.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

2.  For the entire period of appeal, the criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO provided a notice letter to the Veteran in April 2009, July 2010 and May 2012.  The April 2009 and July 2010 letters notified the Veteran of what information and evidence must be submitted to substantiate the claim of service connection for hearing loss and the May 2012 letter addressed the claim for FGIDS.  The letter also notified the Veteran of what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Moreover, concerning the claim for an increased evaluation for hearing loss, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of NOD).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims. The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.

The Veteran underwent two Persian Gulf War VA examinations in July 2012 and December 2014 and a VA audiological examination in June 2009 and January 2015.  The Board finds these examinations adequate for adjudication purposes.  The examinations were performed by the appropriate medical professionals and based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations with regard to his functional gastrointestinal disorder claim.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for these claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Service Connection for Functional Gastrointestinal Disorder

The Veteran contends he began to experience symptoms of acid indigestion and acid reflux soon after he returned from a deployment in Saudi Arabia.  

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War so, presumptive service connection for a qualifying chronic disability may  be established under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  Id. 

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances;  (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

The Board finds the Veteran has a medically unexplained chronic multisymptom illness and is entitled to presumptive service connection.  The Veteran contends he began to experience symptoms of acid indigestion and acid reflux soon after he returned from a deployment in Saudi Arabia.  The Veteran testified that he took over the counter antacids as a way to treat the condition himself.  The Veteran's spouse testified about the onset of the Veteran's symptoms as well.  Mr. D.B. stated that he met the Veteran between four or five months after his return from the deployment.  He noticed the veteran took antacids on a regular basis and eventually saw symptoms increase in severity after they began living together.  In a July 2012 buddy statement, the Veteran's spouse stated the Veteran told him about symptoms of stomach pains and cramps.  Mr. D.B. also stated that the Veteran's condition affects their life activities like traveling; the Veteran has to make accommodations for bowel issues and take medications before meals.  A lay person's statement regarding the Veteran's complaints-when they began, how long they lasted, how severe they are-may be sufficient, even standing alone, to satisfy the requirements for objective indications of chronic disability.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Veteran also testified about the increase in the severity of his symptoms.  The Veteran stated he began to take prescription medication for acid reflux in 2003.  The Veteran submitted pharmacy receipts that showed the prescriptions began in January 2003.  In October 2003, the Veteran underwent an upper gastrointestinal air contrast study for dyspepsia.  The results revealed a hiatal hernia, minimal gastroesophageal reflux, and a small duodenal diverticulum.  However, in addition to acid reflux issues, the Veteran stated he began to experience bowel issues in 2008.  In a July 2012 buddy statement, the Veteran's spouse stated that the Veteran told him he had to use laxatives on a daily basis.  Mr. D.B. stated that the Veteran told him a doctor said the Veteran would have to continue to use daily laxatives for the rest of his life.  This is when the Veteran decided to seek further medical treatment.  In February 2009, the Veteran underwent an endoscopy and biopsy of the soft tissue from his esophagus.  The endoscopy results showed nonerosive esophagitis and a sliding hiatus hernia.  The biopsy results did not show presence of any abnormal microscopic pathology nor intestinal metaplasia or dysplasia.  The doctor recommended an increase in omeprazole to address the Veteran's persistent symptoms.  The Veteran submitted a Stomach and Duodenal Conditions DBQ in April 2014.  This DBQ explicitly excluded consideration of GERD.  The Veteran's treating physician noted that the Veteran was diagnosed with, "undiagnosed abdominal bloating, pain, constipation, and diarrhea as of February 2013.  He also noted that he recommended the Veteran make several lifestyle changes to manage his symptoms.  Dr. D.G. goes on further to state he does not know the cause of the Veteran's symptoms and cannot cure him.  In February 2015, the Veteran underwent an upper gastrointestinal endoscopy and a colonoscopy.  A treatment note that ordered these procedures listed the Veteran's symptoms as abdominal cramping twice a month, diarrhea two to four days a month, bloating, and reflux.  The endoscopy revealed an irregular Z line (define) but was otherwise normal.  The esophagus biopsy samples did not any pathologic abnormality or intestinal metaplasia, dysplasia or significant inflammation.

In September 2016, the Veteran's primary care physician wrote a statement outlining the tests that have been conducted to determine the etiology of the Veteran's symptoms.  Dr. D.G. classified the Veteran's symptoms under Irritable Bowel Syndrome (IBS) but stated this condition was, "not an explanation of why these symptoms are occurring."  He went on to state that the Veteran's symptoms were, "unexplained by structural, endoscopic, laboratory or other signs of injury or disease."

In his hearing testimony the Veteran stated that the doctor told him the only available treatment option was to manage symptoms.  Dr. D.G. told the Veteran to control his diet and stress, drink plenty of water, and exercise.

In July 2012, the Veteran was evaluated at a Gulf War General Medical Examination.  The Veteran reported joint pain and gastrointestinal issues at the exam.  The examiner opined that it is less likely than not the Veteran's gastrointestinal condition is related to service.  The VA examiner determined the Veteran suffered from, GERD, a common condition that didn't fit the undiagnosed illness definition for the Persian Gulf presumption.  The VA examiner reviewed the Veteran's claims file but did not comment on the persistent symptoms despite normal procedure results.  In December 2014, the Veteran was evaluated at a consultation for a Persian Gulf Registry Examination.  Again, the Veteran's symptoms were listed but ultimately the VA examiner determined the Veteran did not suffer from an undiagnosed illness or functional bowel condition.  The Disability Benefits Questionnaire (DBQ), lists and discusses the Veteran's GERD condition.  The examiner did not discuss the Veteran's other symptoms including abdominal bloating constipation and diarrhea.  

The Veteran has gastrointestinal symptoms involving abdominal cramping, constipation, diarrhea, bloating and reflex which his primary care physician characterizes under IBS, which is specifically listed as a functional gastrointestinal disorder under the Note to 3.317 paragraph (a)(2)(i)(B)(3).  The Veteran and his spouse consistently explained the onset of the Veteran's symptoms after returning from Southwest Asia and the increase in severity over time.  The Veteran also submitted a statement from his treating physician stating the various testing conducted failed to explain the etiology of the Veteran's gastrointestinal symptoms.  The April 2014 DBQ, statement from Dr. D.G. and lay statements and testimony of the Veteran and his spouse reveals that this disability has manifested to a degree of at least 10 percent.  38 C.F.R. § 4.114, Diagnostic Code e7319 (noting a 10 percent rating is warranted for moderate symptoms of irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.)  Accordingly, service connection for both IBS and CFS are warranted.

Increased Rating for Hearing Loss

The Veteran seeks an increased evaluation for his bilateral hearing loss. By way of history, the AOJ granted service connection for bilateral hearing loss in a July 2009 rating decision.  At that time a noncompensable evaluation was assigned effective February 24, 2009.  The Veteran contends his hearing loss is worse than evaluated and this appeal followed.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

TABLE VI Numeric Numeric Designation of Hearing Impairment
 Based on Puretone Threshold Average and Speech Discrimination

% of Discrimination
0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI
									
TABLE VII Percentage Evaluations for Hearing Impairment
						Poorer Ear
			
XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
						

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for bilateral hearing loss at any time during the appeal period. 

In an April 2010 Notice of Disagreement the Veteran stated his hearing is worse since the last rating decision.  The Veteran stated his ability to understand soft speech is significantly worse.  The Veteran and his spouse explained at the September 2016 hearing that the Veteran speaks loudly in public to compensate for his hearing problem, increases the volume on the TV, and phone at work.  While the Veteran and his spouse are competent to describe the symptoms of the Veteran's hearing loss, they are not shown to have the training and expertise necessary to determine an actual hearing loss decrease.  See Layno v. Brown, 6 Vet. App. 465, 470.  The Veteran submitted audiometric testing results from a private hearing exam conducted in June 2010.  This examination was determined invalid for VA purposes because it did not contain the Maryland CNC test as required by 38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in June 2009, to assess the severity of the Veteran's hearing loss disability. The results, in puretone thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
35
40
31.25
LEFT
25
25
30
40
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric designation of I in the right ear and I in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation I in the left ear and I of the right ear requires the assignment of a 0 percent evaluation under Diagnostic Code 6100. 

Upon VA audiometric examination in January 2015, puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
20
35
30
30
28.75
LEFT
30
30
35
35
32.5

The speech recognition score in both ears was 88 percent.

The findings of the January 2015 examination translate to Level II hearing loss in the left ear when applied to Table VI of the rating schedule. The right ear findings translate to Level II when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In sum, a compensable disability evaluation for bilateral hearing loss is not warranted under Diagnostic Code 6100 at any time during the appeal period.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the claim for an increased rating for bilateral hearing loss is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted. In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate. The Veteran's symptom, having trouble hearing conversations, is contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment. 

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  The Board further notes that the VA examination addresses the functional impact of the Veteran's hearing loss by noting that the Veteran had difficulty understanding people in communication situations.  See Martinak v. Nicholson¸ 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted. In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms. Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria. Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

Entitlement to service connection for a medically unexplained chronic multi symptom illness is granted.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


